Comstock, J.
Appellant brought this action against appellee to recover damages, for personal injury alleged to have been sustained in attempting to board one of appellee’s interurban cars in the city of Kokomo, and alleging that the appellee was negligent in starting said car while appellant was in the act of boarding it. Appellant answered by general denial. Upon trial by jury a verdict for the appellee was returned, and judgment rendered thereon in its favor for costs. Appellant’s motion for a new trial was overruled. The only question attempted to be presented by appellant alises upon the correctness of certain instructions given and others refused. No part of the evidence is in the record.
1. In behalf of appellee it is argued that no question is presented because the evidence is not in the record. The court certifies that all said instructions requested by the plaintiff, and all said instructions requested by the defendant, are applicable to the evidence given upon the trial of said cause, and tended to sustain the theory of *55the respective parties to said suit. It is claimed by appellant that the record is properly made up under the last clause of §691 Burns 1908, §650 R. S. 1881. Elliott, App. Proc., §193; Shirk v. Mitchell (1894), 137 Ind. 185; Lynch v. Bates (1894), 139 Ind. 206. Said clause of §691, supra, provides:. “That when, in any case an appeal is prosecuted upon the question of the correctness of the instructions given or refused, or the modification thereof, it shall not be necessary to set out in the record all the evidence given in the cause, but it shall be sufficient in the bill of exceptions to set out the instructions or modifications excepted to, with a recital of the fact that the same were applicable to the evidence in the cause.” The Supreme Court has decided that it makes no change concerning a necessity to have the evidence in the record, by the proviso of said section, on exceptions to instructions given. This, upon the ground that an appellate court will presume, unless the contrary appears, that there was evidence to which the instructions given were applicable, and that, when the evidence is not in the record, a judgment will not be reversed for an instruction given which would be proper under any state of facts provable under the issues. Adams v. Vanderbeck (1897), 148 Ind. 92, 62 Am. St. 497; Drinkout v. Eagle Machine Works (1883), 90 Ind. 423; Rozell v. City of Anderson (1883), 91 Ind. 591; Shugart v. Miles (1890), 125 Ind. 445; Kinney v. Dodge (1885), 101 Ind. 573; 2 Thornton, Civil Code, §457, cl. 5.
2. In a later act the legislature has relieved parties litigant from the burden of bringing up the evidence. Section four of said act (Acts 1903, p. 338, §664 Burns 1908) provides that “it shall not be necessary for the bill of exceptions to contain all of the evidence given in the cause or proceeding, unless the decision of the court, or the verdict of the jury, shall be called in question as being contrary to law, or not sustained by sufficient evidence. ’ ’ Section five of said act (§665 Burns 1908) provides: “That *56in all other civil actions, * * * the bill of exceptions shall be sufficient, if it contains a clear statement of the ruling or matter called in question, together with a succinct recital of the substance of such part of the evidence and proceedings as shall be necessary to advise the supreme court or appellate court, as the case may be, of the pertinency or materiality of the matters sought to be reviewed on the appeal.” Section six of said act (§666 Burns 1908) provides: “That unless the bill of exceptions shall contain matter showing that the order, ruling, action, decision or matter called in question was harmless to the party appealing, or that the error, if any, was cured or corrected by the trial court, the bill of exceptions prepared as herein provided shall be sufficient to bring the matter thereby presented before the court for review in as ample form as though such bill of exceptions contained all of the evidence and all the proceedings upon the trial.” This act is remedial. It intends to simplify procedure; to lighten the burdens of litigants without injustice to any one. And what was said of §691, supra, may, with equal force, be said of the act of 1903, supra. “The object of the statute is clear, for it cannot be doubted that it was intended to enable parties to present questions upon instructions without cumbering the record with a mass of evidence.” Elliott, App. Proc., §193.
3. The appellant, therefore, who shows by a proper bill of exceptions that substantial error was committed against him, is entitled to reversal, unless it is also made to appear that such error was harmless or was cured or corrected by the trial court. It is thus within the power of the parties to present in an inexpensive form the exact question of law upon which the judgment of the court of appeal is desired.
4. The settling of the bill of exceptions rests with the trial judge, who will not be actuated by any desire except to correct it and fairly state the facts involved. What effect the evidence, or any particular part of the evidence, may have, and what is necessary *57to render error shown harmless, must be determined in view of the particular facts of each case.
5. Cincinnati, etc., R. Co. v. Stahle (1906), 37 Ind. App. 539; Indiana Clay Co. v. Baltimore, etc., R. Co. (1903), 31 Ind. App. 258; Harrah v. State, ex rel. (1906), 38 Ind. App. 495.
6. The absence of a precipe, authorizing the clerk to certify' anything less than a complete transcript of the entire record, is pointed out. Where there is no precipe directing the clerk to certify a portion of the record, it is his duty to make a complete transcript. §690 Burns 1908, §649 R. S. 1881; Featherngill v. State, ex rel. (1904), 33 Ind. App. 683; Rutherford v. Prudential Ins. Co. (1904), 32 Ind. App. 423.
Appellant excepted to and complains of a number of the instructions given at the request of the defendant, but especially of instructions two, six, seven and twelve. They are as follows: “(2) If you find from the evidence in this case that the plaintiff was guilty of .contributory negligence that resulted in his injury, then the plaintiff cannot, in such ease, recover.” In the sixth occurs this language: “And if such plaintiff -was injured as alleged in the complaint, but you find he was guilty of contributory negligence in attempting to board the defendant’s car while the same was in motion, and was injured thereby, then the plaintiff cannot recover. * * * Or if the plaintiff was guilty of any contributory negligence, and that fact is proved by the evidence of the plaintiff or his witnesses, that is just as effective as if proved by the defendant, and will defeat a recovery.” (7) ‘1 If you find from the evidence in this case that the plaintiff was negligent in attempting to board the car and that the defendant was negligent in starting the car, in other words, if the plaintiff and defendant were both negligent, then, in such case, the plaintiff cannot recover in this case, and your verdict should be for the defendant.” (12) “The defendant in this case is not an insurer of the safety of its passengers, either while riding, alighting from, or attempting to *58get on board the defendant’s cars, and if passengers are guilty of any act that contributes to their injury, that will defeat a recovery for such injury.” The law makes a distinction between the proximate and remote cause of an injury.
7. Each of these instructions ignored the rule that, to be an effective defense, contributory negligence of the injured party must proximately contribute to his injury, but under said twelfth instruction any act of the plaintiff which contributed to his injury, whether negligent or not, would defeat his recovery.
8. And for error in giving said instructions the judgment must be reversed. Said instruction was erroneous under any state of facts that could have been proven under the issues, because it laid down an improper basis upon which to found a verdict.
9. It is the recognized rule, however, that all instructions given are to be considered together, and if, when so considered, they are not misleading, a judgment should not be reversed on account of error in one or more of them.
10. Upon this rule appellee claims that the error, if any, was cured by instruction eighteen given. It is as follows: “If the evidence appears to you to be evenly balanced upon the question as to whether the injury suffered by the plaintiff was proximately caused by his own fault or that of the defendant, then your verdict should be for the defendant, since the plaintiff has the burden of prow ing that he was injured in the manner charged in the complaint, and that such injury resulted proximately from the wrongful or careless act or omission of the defendant, described in the complaint. ’ ’ This instruction does not correct the fault in the instructions named, for it leaves the burden of proof upon the question of the contributory negligence of the plaintiff, in doubt.
11. It has often been said that an erroneous instruction is presumed to be prejudicial, and the error is only cured by its withdrawal. This was not done in the ease at bar, nor were the instruc*59tions attacked modified by others subsequently given, either in direct terms, or by reference.
12. The instructions given being wrong under any supposable state of evidence that could have been adduced, the judgment must be reversed, in the absence of the evidence, even if the act of 1903, supra, did not apply. Other questions discussed may not arise upon a second trial of the cause, and are therefore not considered.
Judgment reversed, and cause remanded', with instructions to sustain appellant’s motion for a new trial.